           Case 1:20-cv-01308-CM Document 9 Filed 05/11/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AHMED HUSAIN ZUBAIR,

                                   Plaintiff,
                                                                    20-CV-1308 (CM)
                       -against-
                                                                         ORDER
 BANK OF AMERICA, et al.,

                                   Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated February 24, 2020, the Court directed Plaintiff, within thirty days, to

either pay the $400.00 in filing fees that are required to file a civil action in this Court or submit

a completed amended request to proceed in forma pauperis (“amended IFP application”).

Because it appeared that Plaintiff had not paid the fees or filed an amended IFP application, on

April 27, 2020, the Court dismissed the complaint without prejudice. See 28 U.S.C. §§ 1914,

1915. But on May 6, 2020, the Court received a letter from Plaintiff stating that he paid the fees

on March 16, 2020. The Court has since ascertained that Plaintiff did pay the $400.00 in fees.

       As Plaintiff paid the filing fees to bring this action, the Clerk of Court is directed to

vacate the Court’s April 27, 2020 order and judgment (ECF Nos. 6, 7), and reopen this matter for

further proceedings.

                                                CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Clerk of Court is further directed to vacate the April 27, 2020 order and

judgment (ECF Nos. 6, 7), and reopen this action for further proceedings.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.
          Case 1:20-cv-01308-CM Document 9 Filed 05/11/20 Page 2 of 2



Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   May 11, 2020
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               2
